Title: From George Washington to John Hanson, 30 October 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters  Newburgh 30th Octo. 1782
                  
                  I have the Honor to inform Congress that, the Objects of the Campaign being at an End, and it being of great Importance to the Health, ease & comfort of the Troops, as well as œconomical on many Accounts, that they should be early put into Quarters for the Winter, the Army has removed from Verplanks Point, and are taking their Winters Cantonments.
                  The Connecticut Troops, with the 2d & 3d Regiments of Artillery, the Invalids and Sappers & Miners, are destined to West point—the Lines of Massachusetts, N. York & N. Jersey, are hutting in the Neighbourhood of this place, and the Rhode Island Regiment is going to Albany, to relieve the New Hampshire Line, which will be brot down to this Cantonment.
                  By Intelligence this Day received, I am informed, that part of the British fleet, consisting of 14 Ships of the Line, 1 of 40 Guns, 7 frigates & 14 Transports, sailed on the 26th from New York; supposed for the West Indies, no mention is made of their takg on Board any Troops—The same Information mentions, that, two Vessels were dispatched for Charlestown immediately on the Arrival of the Packet. I have the Honor to be With great Respect & Esteem sir Your Excellency’s Most Obedient & most humble Servant
                  
                     Go: Washington
                  
               